FILE COPY




                                  No. 07-13-00406-CR

Michelle Lorraine Lehman                    §      From the County Court at Law No. 2
 Appellant                                           of Ellis County
                                            §
v.                                          §      September 8, 2014
The State of Texas                          §      Opinion by Justice Pirtle
 Appellee
                                            §
                                            §

                                    JUDGMENT


      Pursuant to the opinion of the Court dated September 8, 2014, it is ordered,

adjudged and decreed that the judgments of the trial court be modified to delete the

order to pay $600 for attorney’s fees and as modified, the judgments are affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo